Lahtinen, J. Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered January 6, 2006, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Waiving his right to appeal, defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree and was thereafter sentenced in accordance with the negotiated plea agreement to two years in prison followed by one year of postrelease supervision. Defendant now appeals contending that his plea was involuntarily procured and that his sentence was harsh and excessive.
We affirm. Defendant’s failure to move to withdraw his plea or vacate the judgment of conviction renders his challenge to the voluntariness of the plea unpreserved for our review (see People v Vanguilder, 32 AD3d 1110, 1110 [2006]; People v Missimer, 32 AD3d 1114, 1114-1115 [2006]). Nevertheless, a review of the plea minutes reveals that defendant’s plea was entered knowingly, intelligently and voluntarily (see People v Jones, 30 AD3d 633, 633 [2006], lv denied 7 NY3d 849 [2006]; People v Crannell, 23 AD3d 769, 770 [2005], lv denied 6 NY3d 774 [2006]). Moreover, while defendant’s valid waiver of appeal precludes his contention that the agreed-upon sentence was harsh and excessive (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Alexander, 31 AD3d 885, 886 [2006]), there is no basis in this record for reducing the sentence.
Cardona, EJ., Mercure, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.